Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   ENJOLI JOHNSON,

            Plaintiff,                                         CASE NO.: 1:20-cv-23540

   v.
                                                               JURY TRIAL DEMANDED
   VALENTINE & KEBARTAS, LLC and
   LVNV FUNDING LLC,

            Defendants.
                                                        /


                                             COMPLAINT

           NOW comes ENJOLI JOHNSON (“Plaintiff”), by and through her undersigned attorney,

  complaining as to the conduct of VALENTINE & KEBARTAS, LLC (“Valentine”) and LVNV

  FUNDING LLC (“LVNV”) (collectively, “Defendants”), as follows:

                                        NATURE OF THE ACTION

        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

  (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Florida Consumer Collection Practices Act

  (“FCCPA”) pursuant to Florida Statutes §559.55, for Defendants’ unlawful conduct.

                                       JURISDICTION AND VENUE

        2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

  is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

  under the laws of the United States. Supplemental jurisdiction exists for the state law claim

  pursuant to 28 U.S.C. §1367.




                                                    1
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 2 of 9



         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business

  in the Southern District of Florida a subtotal portion of the event that gave rise to this action

  occurred within the Southern District of Florida.

                                                        PARTIES

         4. Plaintiff is a consumer over 18 years-of-age residing in Miami, Florida, which is within the

  Southern District of Florida.

         5. Valentine promotes itself as “an industry leader in the fields of accounts receivable and

  collection services.”1 Valentine is a limited liability company organized under the laws of the State

  of Massachusetts and its principal place of business is located at 15 Union Street, Lawrence,

  Massachusetts.

         6. LVNV is a company that “purchases portfolios of . . . consumer debt owned by credit

  grantors including banks and finance companies, and by other debt buyers.”2 LVNV is a limited

  liability company organized under the laws of the State of Delaware and its principal place of

  business is located at 6801 South Cimarron Road, Suite 424-J, Las Vegas, Nevada.

         7. LVNV is Valentine’s principal. Consequently, LVNV is liable for Valentine’s actions as it

  exercises control over Valentine’s conduct. See Clark v. Capital Credit & Collection Servs., Inc.,

  460 F.3d 1162, 1173 (9th Cir. 2006) (“[T]o be liable for the actions of another, the principal must

  exercise control over the conduct or activities of the agent.”).

         8. Defendants acted through their agents, employees, officers, members, directors, heirs,

  successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

  times relevant to the instant action.




  1
      https://valentineandkebartas.com/vk-difference/
  2
      http://www.lvnvfunding.com/

                                                           2
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 3 of 9



     9. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

  the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

  and common questions of law or fact will arise.

                               FACTS SUPPORTING CAUSES OF ACTION

     10. The instant action stems from Defendants’ attempts to collect upon a personal credit card

  debt (“subject debt”) that Plaintiff purportedly owed to WebBank.

     11. The subject debt was incurred for the purchase of personal household goods and/or

  services.

     12. Upon information and belief, LVNV purchased the subject debt after it was allegedly in

  default.

     13. Subsequently, LVNV placed the subject debt with Valentine for collection.

     14. Around the summer of 2020, Plaintiff began receiving calls to her cellular phone, (786)

  XXX-0516, from Valentine.

     15. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

  operator of the cellular phone ending in -0516. Plaintiff is and always has been financially

  responsible for the cellular phone and its services.

     16. Valentine uses several phone numbers when placing collection calls to Plaintiff’s cellular

  phone, including but not limited to: (239) 347-6415 and (866) 607-3885.

     17. Upon information and belief, the above referenced phone numbers are regularly utilized

  by Valentine during its debt collection activity.

     18. Upon answering phone calls from Valentine, Plaintiff has experienced a significant pause,

  lasting several seconds in length, before being connected with a live representative.




                                                      3
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 4 of 9



      19. Plaintiff, through her contacts with Valentine, was informed that it was acting as a debt

  collector on behalf of LVNV and that it was attempting to collect upon the subject debt.

      20. Valentine’s harassing phone calls caused Plaintiff to demand that Defendants cease

  contacting her.

      21. Despite Plaintiff’s demands, Valentine continued to place phone calls to Plaintiff’s cellular

  phone seeking collection of the subject debt through the filing of this lawsuit.

      22. Plaintiff has received not less than 15 phone calls from Valentine since asking it to stop

  calling.

      23. Moreover, on August 3, 2020, Valentine placed a collection call to Plaintiff’s cellular

  phone at 7:25 AM.

      24. Frustrated over Defendants’ conduct, Plaintiff spoke with her undersigned attorney

  regarding her rights, resulting in expenses.

      25. Plaintiff has been unfairly and unnecessarily harassed by Defendants’ actions.

      26. Plaintiff has suffered concrete harm as a result of Defendants’ actions, including but not

  limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

  distress, increased risk of personal injury resulting from the distraction caused by the never-ending

  calls, increased usage of her telephone services, loss of cellular phone capacity, diminished cellular

  phone functionality, decreased battery life on her cellular phone, and diminished space for data

  storage on her cellular phone.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                   (AGAINST DEFENDANTS)

      27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.

      28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.




                                                    4
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 5 of 9



     29. Defendants are “debt collector[s]” as defined by §1692a(6) of the FDCPA, because they

  regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

  accounts.

     30. Defendants identifies themselves as debt collectors, and is engaged in the business of

  collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted

  to be owed or due to others.

     31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

  due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of FDCPA §1692c(a)(1) and §1692d

     32. The FDCPA, pursuant to 15 U.S.C. § 1692c(a)(1), provides that “a debt collector may not

  communicate with a consumer in connection with the collection of any debt - - (1) at any unusual

  time . . . or a time . . . which should be known to be inconvenient to the consumer . . . .” For

  purposes of § 1692c(a)(1), “a debt collector shall assume that the convenient time for

  communicating with a consumer is after 8 o’clock antemeridian and before 9 o’clock postmeridian,

  local time at the consumer’s location.”

     33. Defendants violated 15 U.S.C. § 1692c(a)(1) when Valentine telephonically contacted

  Plaintiff at 7:25 A.M. By placing this call, Defendants communicated with Plaintiff at a time which

  was presumptively inconvenient and was therefore in violation of the FDCPA.

     34. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

  any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

  or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

  abuse, or harass any person at the called number.”



                                                   5
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 6 of 9



     35. Defendants violated §1692c(a)(1), d, and d(5) when Valentine repeatedly called Plaintiff

  after being notified to stop. Valentine called Plaintiff at least 15 times after she demanded that

  Defendants stop calling. This repeated behavior of systematically calling Plaintiff’s phone in spite

  of her demands was harassing and abusive. The frequency and nature of calls shows that

  Defendants willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.

     36. Defendants were notified by Plaintiff that its calls were not welcomed.                As such,

  Defendants knew that their conduct was inconvenient and harassing to Plaintiff.

           a. Violations of FDCPA § 1692e

     37. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

  false, deceptive, or misleading representation or means in connection with the collection of any

  debt.”

     38. In addition, this section enumerates specific violations, such as:

             “The use of any false representation or deceptive means to collect or attempt to
             collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
             §1692e(10).

     39. Defendants violated §1692e and e(10) when they used deceptive means to collect and/or

  attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendants stop

  contacting her, Valentine continued to contact Plaintiff via automated calls. Instead of putting an

  end to this harassing behavior, Valentine systematically placed calls to Plaintiff’s cellular phone

  in a deceptive attempt to force her to answer its calls and ultimately make a payment. Through

  their conduct, Defendants misleadingly represented to Plaintiff that they had the legal ability to

  contact her via an automated system when they no longer had consent to do so.

           b. Violations of FDCPA § 1692f

     40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

  or unconscionable means to collect or attempt to collect any debt.”

                                                    6
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 7 of 9



     41. Defendants violated §1692f when they unfairly and unconscionably attempted to collect

  on a debt by continuously calling Plaintiff at least 15 times after being notified to stop. Attempting

  to coerce Plaintiff into payment by placing voluminous phone calls without her permission is

  unfair and unconscionable behavior. These means employed by Defendants only served to worry

  and confuse Plaintiff.

     42. As pled in paragraphs 24 through 26, Plaintiff has been harmed and suffered damages as a

  result of Defendants’ illegal actions.

     WHEREFORE, Plaintiff, ENJOLI JOHNSON, respectfully requests that this Honorable Court

  enter judgment in her favor as follows:

     a. Declaring that the practices complained of herein are unlawful and violate the
        aforementioned bodies of law;

     b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
        §1692k(a)(2)(A);

     c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
        under 15 U.S.C. §1692k(a)(1);

     d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
        §1692k(a)(3);

     e. Enjoining Defendants from further contacting Plaintiff seeking payment of the subject
        debt; and

     f. Awarding any other relief as this Honorable Court deems just and appropriate.


         COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
                                  (AGAINST DEFENDANTS)

     43. Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth herein.

     44. Plaintiff is a “consumer” as defined by Florida Statutes §559.55(8).

     45. Defendants are “debt collector[s]” as defined by Florida Statutes §559.55(7).

     46. The subject debt is a “consumer debt” as defined under Florida Statute § 559.55(6).

                                                    7
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 8 of 9



         a. Violations of FCCPA § 559.72(7)

     47. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

  the debtor or any member of her or his family with such frequency as can reasonably be expected

  to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably

  be expected to abuse or harass the debtor or any member of her or his family.

     48. Defendants violated section 559.72(7) of the FCCPA when Valentine placed repeated

  harassing telephone calls to Plaintiff after she demanded that they stop calling. Instead of abiding

  by Plaintiff’s wishes, Valentine placed no less than 15 calls to Plaintiff’s cellular phone after she

  demanded that it cease calling her.

     WHEREFORE, Plaintiff, ENJOLI JOHNSON, respectfully requests that this Honorable Court

  enter judgment in her favor as follows:

     a. Enter judgment in Plaintiff’s favor and against Defendants;

     b. Award Plaintiff her actual damages in an amount to be determined at trial pursuant to the
        Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

     c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
        Collection Practices Act, Fla. Stat. §559.77;

     d. Award Plaintiff and equitable relief, including enjoining Defendants from further
        violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

     e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
        Collection Practices Act, Fla. Stat. §559.77;

     f. Enjoining Defendants from further contacting Plaintiff seeking payment of the subject
        debt; and

     g. Award any other relief this Honorable Court deems equitable and just.


     Dated: August 25, 2020                                     Respectfully Submitted,

                                                                /s/Alejandro E. Figueroa
                                                                Alejandro E. Figueroa, Esq.
                                                                Florida Bar No. 1021163
                                                   8
Case 1:20-cv-23540-KMW Document 1 Entered on FLSD Docket 08/25/2020 Page 9 of 9



                                                Counsel for Plaintiff
                                                Sulaiman Law Group, Ltd
                                                2500 S Highland Ave, Suite 200
                                                Lombard, IL 60148
                                                Telephone: (630) 575-8181 Ext. 120
                                                alejandrof@sulaimanlaw.com




                                       9
